Citation Nr: 1217887	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-46 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for rescission of the forfeiture to all rights, claims, and benefits under laws administered by the United States Department of Veterans Affairs (VA).

2.  Entitlement to rescission of the forfeiture to all rights, claims, and benefits under laws administered by VA.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from December 1960 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by VA's Manila, Republic of the Philippines, Regional Office (RO), which declined to reopen a previously denied claim.  

The issue of entitlement to rescission of the forfeiture to all rights, claims, and benefits under laws administered by VA is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2004 decision, the Board found that the Veteran had forfeited all rights, claims, and benefits under the laws administered by VA due to the knowing and intentional submission of false and fraudulent documents in support of claims for service connected compensation benefits; the denial was final as of issuance.

2.  Evidence received since January 2004 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses a material unestablished fact, and raises the reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The criteria for reopening a claim for rescission of the forfeiture to all rights, claims, and benefits under laws administered by VA are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a January 2004 decision, the Board determined that the Veteran had forfeited his rights to all gratuitous benefits under the law administered by VA due to his knowing and intentional submission of false and fraudulent documents in connection with claims of service connection.  The Board determined in part that certifications signed by an [redacted]were false.  The signatory was not actually a licensed doctor, and he had, at the behest of the Veteran, falsely reported a long treatment history for the Veteran and others in exchange for payment.  This determination was based on the results of a VA field investigation which included statements from Mr. [redacted].

Since January 2004, VA has received a sworn statement from Mr. [redacted] in which he repudiates the incriminating statements made to the investigator and indicates that he was forced to make such statements.  For purposes of reopening, VA must accept the statement as credible; while there are some typeface irregularities in the document, it is not patently incredible.  Although the statement is dated in September 2001, a review of the claims file reveals that it was not previously submitted or considered by VA, at the RO or Board level, in connection with the Veteran's prior claim.

The statement, as it was not previously considered, is new.  It is also material, in that it directly addresses the basis of the Veteran's forfeiture.  Accordingly, the claim must be reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  


ORDER

Reopening a claim for rescission of the forfeiture to all rights, claims, and benefits under laws administered by VA is granted.


REMAND

The RO had declined to reopen the previously denied claim, and therefore did not consider the newly submitted evidence in the context of the entirety of the evidence of record or for purposes of evaluating the weight to be assigned.  In other words, the RO never reached the merits of the claim.

The Veteran has a right to have his claim fully adjudicated on the merits by the Agency of Original Jurisdiction (AOJ) prior to appellate consideration by the Board.  38 C.F.R. § 3.103, 20.101.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Readjudicate the issue on appeal of entitlement to rescission of the forfeiture to all rights, claims, and benefits under laws administered by VA.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


